—Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about May 8, 1998, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute criminal possession of a weapon in the second degree (one count) and criminal possession of a weapon in the third degree (two counts), and placed him with the New York State Division for Youth, limited secure, for 18 months, with a minimum period of 6 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. Since the pistol thrown from the vehicle could not be attributed to any of the occupants, the statutory automobile presumption (Penal Law § 265.15 [3]) applied and was not rebutted (see, People v Verez, 83 NY2d 921; People v Velez, 100 AD2d 603). Contrary to appellant’s argument, we find that the seating arrangements and the open or closed condition of the vehicle’s windows did not compel an inference that it was an occupant other than appellant who discarded the pistol. Concur — Tom, J. P., Wallach, Lerner and Rubin, JJ.